This appeal is from a decree dismissing a bill of complaint brought to have annulled a deed of conveyance executed by husband and wife to a third person who at once conveyed to the wife, real estate which may have been the family homestead, the ground of relief alleged being duress of the husband who had been confined in the county jail. The bill of complaint also sought an annulment of a divorce decree obtained by the wife.
Upon consideration of the entire record the conclusion is reached that in view of the testimony and the law applicable thereto, the rights of all interested parties would be best subserved by reversing the decree so that the pleadings may be so framed as to properly present the equities if any in the premises.
It is so ordered.
WHITFIELD, ELLIS, BROWNE, WEST AND TERRELL, J. J., concur. *Page 239